BRIAN QUINN
                                 Chief Justice
                                       
                               JAMES T. CAMPBELL
                                    Justice
                                       
                               MACKEY K. HANCOCK
                                    Justice
                                       
                               PATRICK A. PIRTLE
                                    Justice
                                       
                               Court of Appeals
                                       
                           Seventh District of Texas
                         Potter County Courts Building
                          501 S. Fillmore, Suite 2-A
                          Amarillo, Texas 79101-2449
                         www.7thcoa.courts.state.tx.us
                                       
                                       
                                  PEGGY CULP
                                     CLERK
                                       
                                       
                               MAILING ADDRESS:
                                P. O. Box 9540
                                  79105-9540
                                       
                                       
                                (806) 342-2650
                                       
                                 May 29, 2012
                                       
Ronald Delarose
Attorney at Law
3005 CR 7505
Lubbock, TX 79423
Jeffrey S. Ford
Assistant Criminal District Attorney
P.O. Box 10536
Lubbock, TX 79408

Dear Counsel:

		The Court this day disposed of Cause No. 07-11-00370-CR, styled FRANCES CEDILLO V. THE STATE OF TEXAS.  Enclosed are copies of the Court's judgment and opinion.  Tex. R. App. P. 48.  

		In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on file with this Court, if any, will be destroyed three years after final disposition of the case or at an earlier date if ordered by the Court.  

								Very truly yours,

								PEGGY CULP, CLERK

								By:___________________

xc:
Honorable John J. "Trey" McClendon
Barbara Sucsy
Lisa Carol McMinn 
Lexis/Nexis
Wolters Kluwer Law & Business
State Bar of Texas
West Publishing